DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
Status
In view of the Appeal Brief filed on 10 January 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.  This is a non-Final Office Action.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Examiner’s note:  Strikethrough indicates that the reference does not disclose that limitation.]

Claim(s) 1-4, 6, 8-11, 19 & 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergh (U.S. Patent Application Publication 2014/0340730) in view of Greer (U.S. Patent Application Publication 2013/0222877), Behmke (U.S. Patent Application Publication 20160138328) and Bareman (U.S. Patent Application Publication 2014/ 0036338)

Regarding claim 1, Bergh discloses an electrochromic glass article comprising:
a. a glass substrate (Fig. 1A, element 100, ¶0064))  comprising
i. a First surface (¶0034, first surface), , 
ii. an opposing second surface (¶0034, second surface), and 
iii. one or more edges, wherein at least one or more of the one or more edges comprises a laser-cut edge (Bergh, ¶0034, “the edge having indicia of a laser filamentation cutting process”) ; 
b. an electrochromic coating (¶0034, “The material formed on the strengthened glass substrate (e.g., as a layer, film or coating) can include…an electrochromic material”) 
i. disposed on at least a portion of the second surface (fig. 1A, layer 130), 


Bergh does not disclose wherein the electrochromic coating comprising at least two electrically discontinuous regions, each having a contour; and wherein the two electrically discontinuous regions are separated by a laser-modified discontinuity line having a width from 0.1 µm to 25 µm and wherein the electrochromic coating comprises a laser damaged peripheral region directly adjacent to the laser-cut edge, the laser-damaged peripheral region having a width of less than 0.1 mm.
	Regarding “wherein the two electrically discontinuous regions are separated by a laser- modified discontinuity line having a width from 0.1 µm to 25 µm , Greer teaches that sections of electrochromic layers can be isolated by lasers (Greer, ¶0045, 0053, 0054, isolating sections via separation by laser processing, fig. 2, sections are separate; figs. 6 &11, note the solid black line to isolate sections) but the specifics of the claimed limitation are not taught, i.e. the dimensions.  
Behmke, in describing isolating or modifying a section via a laser, teaches using a laser to have a separation within the claimed width (Abstract 10 µm to about 500 µm; i.e. .01mm to .5mm; ¶0025, “laser induced degeneration within the electrically conductive layers”, separation 16 of layers 3 and 4).   This range overlaps with the range of the claim limitation of the discontinuity line separating the regions (MPEP § 2132.01).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Bergh with a teaching of Greer and Behmke, to use a laser process in Greer with the width as taught in Behmke, to have modification in Bergh’s electrochromic layer, seeing that Greer already discloses modification via a laser but without details to the method of lasering, and using a lasering of Behmke, in order to modify the separation layer and have separate sections using a known and understood technique to not get unexpected results as glass with electrochromic layers is industrially used a lot.
Regarding wherein “the electrochromic coating comprises a laser damaged peripheral region directly adjacent to the laser-cut edge the laser damaged peripheral region having a width of less than .1mm”, Bergh already teaches using laser filaments to create the cut (Bergh, ¶0034, “laser filamentation cutting process), and Bareman teaches the damaged peripheral region (¶106,  “the laser induced channel edge can have a reduced damage area when compared to a prior art scribed edge. A damage area can be the area on one or more surfaces of the substrate adjacent to the edge and extending inwards of the substrate away from the edge, according to one or more embodiments… the damage area of a scribed cut into a surface of a substrate can be 0.1 mm or greater from where the wheel contacted the substrate to an area of bulk material that is not damaged. A substrate having a laser induced edge can have a damage area of less than approximately 0.09 mm, a damaged area of less than approximately 0.07 mm, a damage area of less than approximately 0.05 mm, a damage area of less than approximately 0.03 mm, a damage area of less than approximately 0.02 mm, less than approximately 0.01 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.09 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.07 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.05 mm, or a combination thereof”, these demonstrate that the damaged area adjacent to the cut meets the claim limitation, is “less than .1 mm” and see fig. 21, with the laser peripheral region 2106 damaged directly adjacent to the laser cut edge, "laser induced channel" 2104).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Bergh, Greer, Behmke ,to ensure that when laser cutting the glass, to make sure that no more than very little material besides the desired laser cut edges are damaged, and it would be desirable to have the most minimum area surrounding the edges to be laser damaged, as Bareman teaches and would be desirable to incorporate such a method into the primary references, to have the largest area of a working electrochromic substrate where the electrochromic coating covers the entire glass substrate.

Regarding claim 2, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 1, as above and further teach an electrochromic glass article wherein the electrochromic coating comprises tungsten oxide (Bergh, ¶00137, “tungsten oxide”).
Regarding claim 3, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 1, as above but do not further explicitly teach an electrochromic glass article wherein the electrically discontinuous regions are not substantially laser damaged.  However, in Bemke,  (Fig. 6, 11; no apparent damage, the damage is only around the edges, and there is a separation to them; also, as can be seen in Behmke, fig. 1b, there is no damage to the films that are next to the section being laser processed, element 16).
Regarding claim 4, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 1, but do not further teach an electrochromic glass article wherein the second surface of the glass substrate proximate to the laser-modified discontinuity line is not substantially laser damaged (Behmke, fig. 1b, there is no damage to the films that are next to the section being laser processed, element 16).
Regarding claim 6, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 1, as above but does not teach an electrochromic glass article wherein the laser cut discontinuity is a continuous line formed by a laser with a pulse width from 10-10 to 10-15 seconds at FWHM.  However, this limitation limits the laser to be used on the electrochromic glass article and this invention is an electrochromic glass article. Thus, this product by process claim does not further limit the glass article. See MPEP §2113.

Regarding claim 8, Bergh in view of Greer, Behmke and Bareman teach teach all the limitations of claim 1, as above, but does not further teach, explicitly, in this combination, an electrochromic device wherein the glass article comprises a glass sheet having a thickness ranging from 0.1 mm to 10 mm.  However, Behmke does teach that a glass substrate can be 2mm thick (Behmke, ¶0086), and thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use an ordinary or conventional piece of glass and then add layers of electrochromic film/coating and such a conventional substrate would meet the limitations of the claim.

Regarding claim 9, Bergh in view of Greer, Behmke and Bareman teach teach all the limitations of claim 1, as above, and further teach an electrochromic device wherein one of the at least two electrically discontinuous regions comprises a region of the second surface proximate to the one or more edges of the glass substrate (this would have been accomplished in the combination above).
Regarding claim 10, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 9, as above, but do not further teach an electrochromic device wherein the electrically discontinuous region proximate to the one or more edges of the glass substrate has a width of less than 0.1 mm (Greer teaches the discontinuous regions, figs. 5 & 6, element p4; Behmke, Abstract 10 µm to about 500 µm; i.e. .01mm to .5mm,  in describing isolating or modifying a section via a laser; and Egerton, ¶18; Noted in claim 1, and would have already been in the combinations thus far). 
Regarding claim 11, Bergh in view of Greer, Behmke and Bareman teach teach all the limitations of claim 9, as above, but do not further explicitly teach an electrochromic device wherein the electrically discontinuous region proximate to the one or more edges of the glass substrate comprises 5% or less of the coated portion of the glass article.  However, while Bergh in view of Greer, Behmke and Bareman do not teach this, it is useful to notice that the references deal with working regions, and this “electrically discontinuous region proximate to one or more edges of the glass substrate” is, in fact, a non-functioning region, as it is electrically isolated. (See, Greer, figs. 6 & 11, and note the nonfunctioning area outside of cut p4 to the edges)).  Further, Behmke gives examples of typical sizes of glass and edge regions, and by their numbers, “the 5% or less” value of the discontinuous region is met (Behmke, width of sealed region is 500 µm to 1cm, preferably between 1mm and 5mm, ¶0034, and the size of the whole glass/film area is from 100cm2 to 20m2, preferably from 400cm2 to 6m2 ,¶47, so using the average preferred size of the sealed region, 3mm, and a low preferred size in the preferred size range of the glass/film area, 1 square meter, 10000 cm2, the sealed region is about 1.2% of the total area, assuming a square surface area: 0.3 *100*4 (4 sides with .3 width)=120/10000=1.2%).   Thus, it would be desirable to keep this section, the non-functioning area outside the functioning electrochromic layers, as small as possible, so that the functioning layers are as large as possible, which would be advantageous to a person using the glass, and the references indicate that such discontinuous edge regions are well within what is known in the art.  Thus, this limitation would be obvious for a practitioner to achieve, even accidentally.

Regarding claim 19, Bergh in view of Greer, Behmke and Bareman teach an insulated glass unit comprising the electrochromic glass article of claim 1 (Bergh, abstract, the substrate is part of an insulated glass unit).  

Regarding claim 20, Bergh in view of Bareman teach an insulated glass unit comprising the glass article of claim 12 (Bergh, Abstract, the substratethe substrate is part of an insulated glass unit).

Claims 5 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Bergh (U.S. Patent Application Publication 2014/0340730) in view of Greer (U.S. Patent Application Publication 2013/0222877), Behmke (U.S. Patent Application Publication 20160138328) and Bareman (U.S. Patent Application Publication 2014/ 0036338)and further in view of Srivastava (U.S. Patent 9,341,912).
Regarding claim 5, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 4, as above but do not further teach an electrochromic glass article wherein the contour of at least one of the at least two electrically discontinuous regions is non-linear.  However Shrivasatava teaches that contours of electrochromic glass can be non-linear, (Srivastava, fig. 3c).   This can be done to keep the areas separate but to have the sections creative or curved designed special or in special shape, as desired.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bergh in view of Greer, Behmke and Bareman with the curved- line teaching of Srivastava, in order to keep the areas separate but to have the sections creative or curved designed special or in special shape, as desired.
Regarding claim 7, Bergh in view of Greer, Behmke and Bareman teach all the limitations of claim 1, as above, but do not further teach an electrochromic device wherein the second region comprises a pattern in the first region or the first region comprises a pattern in the second region. However, as can be seen in the different embodiments of Srivastava (Srivastava, fig. 3e, for example), different patterns for the different areas are possible to increase the variability in how one desires light to pass through or be absorbed through the glass.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Bergh in view of Greer, Behmke and Bareman with Srivastava, to add to the electrochromic sections of Greer et al. the patterns of Srivastava, in order to have the areas of the glass be able to be varied, as desired, and done in a conventional way.

Claim(s) 12, 14, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergh (U.S. Patent Application Publication 2014/0340730) in view of Bareman (U.S. Patent Application Publication 2014/ 0036338)

Regarding claim 12, Bergh discloses a glass article  comprising a first surface (Fig. 1A, element 100, ¶0064, “first surface” )) (on bottom of glass substrate), an opposing second surface (Bergh, ¶0034, second surface), and an electrochromic coating disposed on substantially all of the second surface (¶0034, “The material formed on the strengthened glass substrate (e.g., as a layer, film(fig. 1A, layer 130)) 
 
Bergh does not teach wherein the electrochromic coating comprises a laser damaged peripheral region directly adjacent to at least one laser- cut edge of the glass article, the laser damaged peripheral region having a width of less than 0.1 mm.

Regarding wherein “the electrochromic coating comprises a laser damaged peripheral region directly adjacent to the laser-cut edge the laser damaged peripheral region having a width of less than .1mm”, Bergh already teaches using laser filaments to create the cut (Bergh, ¶0034, “laser filamentation cutting process), and Bareman teaches the damaged peripheral region (¶106,  “the laser induced channel edge can have a reduced damage area when compared to a prior art scribed edge. A damage area can be the area on one or more surfaces of the substrate adjacent to the edge and extending inwards of the substrate away from the edge, according to one or more embodiments… the damage area of a scribed cut into a surface of a substrate can be 0.1 mm or greater from where the wheel contacted the substrate to an area of bulk material that is not damaged. A substrate having a laser induced edge can have a damage area of less than approximately 0.09 mm, a damaged area of less than approximately 0.07 mm, a damage area of less than approximately 0.05 mm, a damage area of less than approximately 0.03 mm, a damage area of less than approximately 0.02 mm, less than approximately 0.01 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.09 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.07 mm, a damage area ranging from and including approximately 0.01 mm to approximately 0.05 mm, or a combination thereof”, these demonstrate that the damaged area adjacent to the cut meets the claim limitation, is “less than .1 mm” and see fig. 21, with the laser peripheral region 2106 damaged directly adjacent to the laser cut edge, "laser induced channel" 2104).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Bergh, to ensure that when laser cutting the glass, to make sure that no more than very little material besides the desired laser cut edges are damaged, and it would be desirable to have the most minimum area surrounding the edges to be laser damaged, as Bareman teaches and would be desirable to incorporate such a method into the primary references, to have the largest area of a working electrochromic substrate where the electrochromic coating covers the entire glass substrate.
Regarding claim 14, Bergh in view of Bareman teach all the limitations of claim 12, as above, and further teaches an electrochromic device wherein the at least one edge has a linear or curved contour (Bergh, fig. 6a, linear edge).
Regarding claim 15, Bergh in view of Bareman teach all the limitations of claim 12, as above, and further teach a glass article wherein the glass article comprises a glass sheet having a thickness ranging from 0.1 mm to 10 mm (Bergh, ¶0080, “3mm”). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergh (U.S. Patent Application Publication 2014/0340730) in view of Bareman (U.S. Patent Application Publication 2014/ 0036338) and further in view of Behmke (U.S. Patent Application Publication 20160138328) and Greer (U.S. Patent Application Publication 2013/0222877),
Regarding claim 13, , Bergh in view of Bareman teach all the limitations of claim 12, as above, but do not further explicitly teach an electrochromic device wherein the laser damaged peripheral region comprises 5% or less of the second surface of the glass article. However, while Bergh in view of Bareman does not teach this, it is useful to notice that the references deal with working regions, and this “electrically discontinuous region proximate to one or more edges of the glass substrate” is, in fact, a non-functioning region, as it is electrically isolated. (See, for example, U.S. Patent Application Publication 2013/ 0222877 to Greer, , figs. 6 & 11, and note the nonfunctioning area outside of cut p4 to the edges)).  Further, Behmke gives examples of typical sizes of glass and edge regions, and by their numbers, “the 5% or less” value of the discontinuous region is met (Behmke, width of sealed region is 500 µm to 1cm, preferably between 1mm and 5mm, ¶0034, and the size of the whole glass/film area is from 100cm2 to 20m2, preferably from 400cm2 to 6m2 ,¶47, so using the average preferred size of the sealed region, 3mm, and a low preferred size in the preferred size range of the glass/film area, 1 square meter, 10000 cm2, the sealed region is about 1.2% of the total area, assuming a square surface area:. 0.3 cm *100*4 (4 sides with .3 width)=120/10000=1.2%).   Thus, it would be desirable to keep this section, the non-functioning area outside the functioning electrochromic layers, as small as possible, so that the functioning layers are as large as possible, which would be advantageous to a person using the glass, and the references indicate that such discontinuous edge regions are well within what is known in the art. 


Claims 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh (U.S. Patent Application Publication 2014/0340730) in view of Bareman (U.S. Patent Application Publication 2014/ 0036338) and further in view of Srivastava (U.S. Patent 9,341,912).

Regarding claim 16, Bergh in view of Bareman teach all the limitations of claim 12, as above, but do not further teach wherein a coated portion of the second surface comprises a first region and a second region, and wherein upon application of voltage to the glass article the first region has a first visible light transmission that is less than a second visible light transmission of the second region.  However, this is plainly visible in the different embodiments of Srivastava (Srivastava, fig. 3e and 4C to 4E, for example), different patterns and different light passage allowances (tinting) for the different areas are possible to increase the variability in how one desires light to pass through or be absorbed through the glass and have it tinted.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Bergh in view of Bareman with Srivastava, to add to the electrochromic sections of Greer et al. the patterns of Srivastava, in order to have the areas of the glass be able to be varied, as desired, and done in a conventional way.

Regarding claim 17, Bergh in view of Bareman and Srivastava, in a modified combination, teach all the limitations of claim 16, as above, but do not further teach a glass article wherein the first and second regions are separated by a discontinuity line comprising one or more laser lines.  However, Srivastava further teaches that such a scribe line can further effectively divide the electrochromic layer creating at least two regions (Srivastava, laser scribe line 225, 2b;column 5 line 9).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to Modify Bergh in view of Bareman and Srivastava with a further teaching of Srivastava to have the discontinuity between the regions be made by laser, in order to create glass with different electrochromic effects and to have the regions separate and to be able to cut the layers precisely in a conventional way without unexpected result. 

Regarding claim 18, Bergh in view of Bareman, and Srivastava, in a modified combination, teach all the limitations of claim 17, as above, and further teach a glass article wherein the contour is linear or curved (Srivastava,, figs. 3b, 3c, 3c. linear and curved contours; this would have been obviously achieved in the combination above.). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant argues that the previous references do not teach the glass with the electrochromic coating and the a laser cut edge with the damaged peripheral area and specifically that the primary reference (and even the secondary and the tertiary) do not teach cutting a glass substrate at all (Remarks, p. 10-12), but the current rejection and grounds do address the cutting of the glass substrate having the electrochromic layer and minimizing the peripheral damage along the laser cutting line.  Applicant further makes some arguments about the amount of power used in his invention (Remarks, pp.15-17), but applicant here relies on limitations not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The language of the claims is found obvious in light of the current grounds of rejection.


Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761